 


115 HRES 256 EH: Expressing support for the North Atlantic Treaty Organization and the countries of Central and Eastern Europe.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 256 
In the House of Representatives, U. S.,

July 11, 2018
 
RESOLUTION 
Expressing support for the North Atlantic Treaty Organization and the countries of Central and Eastern Europe. 


Whereas the United States has shown strong commitment to the independence, sovereignty, territorial integrity, and democratic development of the countries that emerged from the ashes of the former Soviet Union and the communist bloc it once dominated;  Whereas many of these countries have, during the past three decades, undertaken the extensive political and economic reforms necessary to achieve their aspirations for European and Euro-Atlantic integration, or are continuing to do so; 
Whereas the incorporation of Central and Eastern European countries into the North Atlantic Treaty Organization (NATO) has contributed to a vision of Europe that is whole and free and united in peace, democracy, and common values;  Whereas the mission of NATO since its founding in 1949 is to defend its members from aggression, enhance cooperation on defense and security issues, and promote the peaceful resolution of disputes; 
Whereas NATO remains the most important and critical security link between the United States and Europe;  Whereas on November 16, 2016, former President Barack Obama stated, NATO, the world’s greatest alliance, is as strong and as ready as it’s ever been and I am confident that just as America’s commitment to the transatlantic alliance has endured for seven decades—whether it’s been under a Democratic or Republican administration—that commitment will continue, including our pledge and our treaty obligation to defend every ally.; 
Whereas on July 6, 2017, President Donald J. Trump reiterated the United States’ support of NATO by saying, To those who would criticize our tough stance, I would point out that the United States has demonstrated not merely with words but with its actions that we stand firmly behind Article 5, the mutual defense commitment.; Whereas NATO allies and partners in Central and Eastern Europe, including countries of the Western Balkans, and the former Soviet Union have stood alongside the United States in joint peace operations in the Western Balkans, Afghanistan, Iraq, and elsewhere around the globe;
Whereas NATO established the Euro-Atlantic Partnership Council to promote, among other priorities, counter-terrorism, non-proliferation, and crisis management cooperation as well as advancing values, including respect of international law and peaceful resolution of disputes; Whereas Russia’s aggressive actions against members of the NATO Alliance and nearby NATO partner countries, including its many violations of Baltic airspace, occupation of Georgian territory in 2008, illegal occupation of Crimea since 2014, and continued threats to Moldovan territorial integrity and sovereignty, not only violate its commitments under the Helsinki Final Act and subsequent Organization for Security and Cooperation in Europe (OSCE) agreements but also foment instability in Europe; 
Whereas NATO allies increased their assistance to NATO partner countries by endorsing the Substantial NATO–Georgia Package in support of Georgia at the Wales Summit, the Comprehensive Assistance Package in support of Ukraine at the Warsaw Summit, and developed a phased Defense and Related Security Capacity Building package in support of Moldova;  Whereas the European Deterrence Initiative represents the United States commitment to enduring peace, stability, and territorial integrity in Europe as members and partners of the NATO Alliance; 
Whereas from September 14 through September 20, 2017, Russia held a large-scale military exercise in Belarus known as Zapad 2017;  Whereas the last Zapad exercise was in 2013 which laid the foundations for Russia’s 2014 annexation of Crimea; 
Whereas NATO Secretary-General Jens Stoltenberg expressed concerns about Russia’s lack of transparency regarding military exercises;  Whereas Secretary-General Stoltenberg also stated, Russia is our neighbor * * *. We don’t want to isolate Russia; we don’t want a new Cold War.; 
Whereas the Chief of the General Staff of the Armed Forces of Russia, Valery Gerasimov, wrote in 2013 that informational conflict is a key part of war;  Whereas Baltic and NATO officials believe that Russia was likely responsible for interruptions in Latvia’s mobile communications network before the Zapad exercise; 
Whereas three Baltic Russian-language news sites known collectively as Baltnews are secretly owned by Rossiya Segodnya, a news agency owned and operated by the Russian Government; Whereas on June 28, 2017, Vesko Garcevic, Montenegro’s ambassador to NATO from 2010 through 2014, testified before the Senate Intelligence Committee that Russia has provided support to extremist groups and even used the country’s religious institutions to oppose closer ties to the Western world; 
Whereas on April 4, 2018, Russia began a live-fire military exercise in the Baltic Sea, just outside of the territorial waters of NATO member countries, in a move a top Latvian defense official called a show of force just a day after Baltic leaders met with President Trump; Whereas at the Wales Summit in 2014, all 28 members of the NATO alliance declared their intention to move towards a minimum security investment of 2 percent of their gross domestic product on defense within a decade;
Whereas on June 8, 2018, NATO Secretary-General Stoltenberg spoke of increases in defense investments by European allies, that Allies are making real progress on all aspects of burden sharing, cash, capabilities and contributions * * *. But of course, we still have more work to do. Burden sharing will be a key theme of our Summit next month. And I expect all Allies to continue their efforts.; and  Whereas the commitment to collective defense in Article 5 of the North Atlantic Treaty remains at the heart of the Alliance: Now, therefore, be it 
 
That the House of Representatives— (1)affirms the United States enduring commitment to and friendship with its NATO allies;
(2)pledges that the United States will continue to maintain strong leadership and strengthen its commitments to NATO; (3)condemns any threat to the sovereignty, territorial integrity, freedom and democracy of NATO allies;
(4)condemns the clear, gross, and uncorrected ongoing violation of the Helsinki principles by Russia with respect to the sovereignty and territorial integrity of Ukraine; (5)supports keeping United States sanctions imposed against Russia relating to Crimea in effect until Ukraine’s sovereignty over Crimea has been restored, as well as sanctions relating to the Donbas until the Minsk agreements are fully implemented;
(6)considers it essential for the United States to maintain and increase political, economic, and security support for the countries of Central and Eastern Europe; (7)appreciates the spirit of friendship of the countries of Central and Eastern Europe, including those of the Western Balkans, their commitment to collective security, and their contributions, past and present, to peace operations around the globe;
(8)calls for the United States to continue to support the countries of Central and Eastern Europe to secure their electoral processes from foreign threats; (9)supports and encourages the democratic aspirations of the people of all countries concerned, including Ukraine, Georgia, and Moldova;
(10)encourages the countries of Europe to continue to invest in the individual, regional, and collective defense; (11)calls on all NATO allies whose current proportion of gross domestic product spent on defense is below the 2 percent guideline to meet that guideline;
(12)honors the men and women who served under NATO and gave their lives to promote peace, security, and international cooperation since 1949; and (13)calls for continued support to the United States’ European Deterrence Initiative. 
 
Karen L. Haas,Clerk.
